CALOGERO, Chief Justice,
concurs and assigns reasons.
I concur in the court’s action. Whether Dumas v. State of Louisiana, 828 So.2d 530 (La. 2002), is distinguishable from or applicable to the present case is to be decided by the court of appeal. The fact that this court has remanded the case to the court of appeal does not mean that this court is suggesting or hinting that a particular result should be reached. Rather, this court finds that a detailed consideration of the matter pursuant to the court of appeal’s supervisory jurisdiction is warranted. See Jones v. Congemi, 02-2979, 840 So.2d 525 (La.1/24/03).